 

Exhibit 10.2

 

FORM OF NORWEGIAN CRUISE LINE HOLDINGS LTD.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[_________] by and between Norwegian Cruise Line Holdings Ltd., a company
organized under the laws of Bermuda (the “Company”), and [Name] (the
“Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Norwegian Cruise Line Holdings Ltd. 2013 Performance
Incentive Plan (the “Plan”), the Company has granted to the Participant
effective as of the date hereof (the “Award Date”), a credit of restricted share
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.   Defined Terms.   Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.   Grant.   Subject to the terms of this Agreement, the Company hereby grants
to the Participant an Award with respect to an aggregate of [_________]
restricted share units (subject to adjustment as provided in Section 7.1 of the
Plan) (the “Share Units”). As used herein, the term “share unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding Ordinary Share of the Company (subject to
adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement. The Share Units shall be used solely as a device for
the determination of the payment to eventually be made to the Participant if
such Share Units vest pursuant to Section 3. The Share Units shall not be
treated as property or as a trust fund of any kind.

 

3.   [Vesting.  Subject to Section 8 below, the Award shall vest and become
nonforfeitable as follows:

 

(a)   Time-Based Share Units: [Fifty percent (50%)] of the total number of Share
Units (the “Time-Based Share Units”) (subject to adjustment under Section 7.1 of
the Plan) shall vest ratably in substantially equal installments on each of
[Insert Vesting Dates].

 

(b)  Performance-Based Share Units: [Fifty percent (50%)] of the total number of
Share Units (the “Performance-Based Share Units”) (subject to adjustment under
Section 7.1 of the Plan) will become vested upon the achievement of the
performance hurdles described below. The Administrator or Board of Directors of
the Company (the “Board”) shall determine whether each of the applicable
performance hurdles has been achieved, and the vesting of any installment of the
Performance-Based Share Units is subject to the Administrator’s or Board’s
determination.]

 

 1 

 

 

[Insert Performance Vesting Terms]

 

4.   Continuance of Employment/Service.   Except as provided in Section 3, the
vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Agreement.
Except as provided in Section 3, employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Company, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Company or any
Subsidiary, interferes in any way with the right of the Company or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Company or any Subsidiary to increase or decrease the Participant’s
other compensation or benefits. Nothing in this Agreement, however, is intended
to adversely affect any independent contractual right of the Participant without
his or her consent thereto.

 

5.   Dividend and Voting Rights.

 

(a)      Limitations on Rights Associated with Units.   The Participant shall
have no rights as a shareholder of the Company, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Share Units and any Ordinary Shares
underlying or issuable in respect of such Share Units until such Ordinary Shares
are actually issued to and held of record by the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of such Ordinary Shares underlying or issuable
in respect of such Share Units.

 

(b)      Dividend Equivalent Rights Distributions.   As of any date that the
Company pays an ordinary cash dividend on its Ordinary Shares, the Company shall
credit the Participant with an additional number of Share Units equal to (i) the
per share cash dividend paid by the Company on its Ordinary Shares on such date,
multiplied by (ii) the total number of Share Units (including any dividend
equivalents previously credited hereunder) (with such total number adjusted
pursuant to Section 7.1 of the Plan) subject to the Award as of the related
dividend payment record date, divided by (iii) the fair market value of an
Ordinary Share on the date of payment of such dividend. Any Share Units credited
pursuant to the foregoing provisions of this Section 5(b) shall be subject to
the same vesting, payment and other terms, conditions and restrictions as the
original Share Units to which they relate. No crediting of Share Units shall be
made pursuant to this Section 5(b) with respect to any Share Units which, as of
such record date, have either been paid pursuant to Section 7 or terminated
pursuant to Section 3 or Section 8.

 

6.    Restrictions on Transfer.   Neither the Award, nor any interest therein or
amount or shares payable in respect thereof (until such shares underlying the
Award have been issued) may

 

 2 

 

 

be sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Company, or (b)
transfers by will or the laws of descent and distribution.

 

7.   Timing and Manner of Payment of Share Units.   On or as soon as
administratively practical following each vesting of the applicable portion of
the total Award pursuant to Section 3 hereof or Section 7 of the Plan (and in
all events not later than two and one-half months after the applicable vesting
date), the Company shall deliver to the Participant a number of Ordinary Shares
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Company in its discretion)
equal to the number of Share Units subject to this Award that vest on the
applicable vesting date, unless such Share Units terminate prior to the given
vesting date pursuant to Section 3 or Section 8. The Company’s obligation to
deliver Ordinary Shares or otherwise make payment with respect to vested Share
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any shares with respect to the vested Share
Units deliver to the Company any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Participant shall
have no further rights with respect to any Share Units that are paid or that
terminate pursuant to Section 3 or Section 8.

 

8.   Effect of Termination of Employment or Service.   Except as provided in
Section 3, the Participant’s Share Units shall terminate and be forfeited to the
extent such units have not become vested prior to the first date the Participant
is no longer employed by or in service to the Company or one of its
Subsidiaries, regardless of the reason for the termination of the Participant’s
employment or service with the Company or a Subsidiary, whether voluntarily or
involuntarily. If any unvested Share Units are terminated hereunder, such Share
Units shall automatically terminate and be forfeited as of the applicable
termination date without payment of any consideration by the Company and without
any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

 

9.   Adjustments Upon Specified Events.   Upon the occurrence of certain events
relating to the Company’s shares contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such Share),
the Administrator shall make adjustments in accordance with such section in the
number of Share Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 5(b). Each of the performance hurdles set forth in
Section 3 shall also be subject to equitable and proportionate adjustment under
Section 7.1 of the Plan.

 

10.  Tax Withholding.   Subject to Section 8.1 of the Plan, unless the
Participant has previously notified the General Counsel of the Company that the
Participant will pay the amount of any applicable federal, state or local tax
law withholding taxes directly to the Company in cash, upon any distribution of
Ordinary Shares in respect of the Share Units, the Company shall automatically
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Company or its Subsidiaries with respect to such

 

 3 

 

 

distribution of shares at the minimum applicable withholding rates. In the event
that the Company cannot legally satisfy such withholding obligations by such
reduction of shares, or in the event of a cash payment or any other withholding
event in respect of the Share Units, the Company (or a Subsidiary) shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to such distribution
or payment.

 

11. Notices.   Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Company at its principal office to the attention
of the General Counsel, and to the Participant at the Participant’s last address
reflected on the Company’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Participant is no longer an employee of or in service
to the Company, shall be deemed to have been duly given by the Company when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.

 

12. Plan.   The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

 

13. Entire Agreement.   This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

14. Limitation on Participant’s Rights.   Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Share Units, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to Share Units, as and when payable hereunder.

 

 4 

 

 

15. Counterparts.   This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

16. Section Headings.   The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17. Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of Bermuda without regard to conflict of
law principles thereunder.

 

18. Section 409A.   It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Agreement shall be construed and interpreted consistent with that intent.
If the Participant is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Participant’s “separation
from service” (within the meaning of Section 409A of the Code), the Participant
shall not be entitled to any payment pursuant to Section 7 until the earlier of
(i) the date which is six (6) months after the Participant’s separation from
service for any reason other than death, or (ii) the date of the Participant’s
death. The provisions of this Section shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code.

 

19. Clawback Policy.   The Share Units are subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Share Units or any
Ordinary Shares or other cash or property received with respect to the Share
Units (including any value received from a disposition of the shares acquired
upon payment of the Share Units).

 

20. No Advice Regarding Grant.   The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Share Units (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Award). Neither
the Company nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.

 

[Remainder of page intentionally left blank]

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Participant has hereunto set his or
her hand as of the date and year first above written.

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.,   PARTICIPANT a Bermuda Company          
By:     Signature        

Print Name:             Print Name

Its:      

 

 6 

   